DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0049681 (hereinafter “Bookbinder ‘681”).
Regarding claim 1, Bookbinder ‘681 teaches a single mode optical fiber (par. [0105]) comprising: a core region (112) having an outer radius r1 (Fig. 9) and a maximum relative refractive index 1max (Fig. 9), wherein the single mode optical fiber has a bend loss at 1550 nm for a 15 mm diameter mandrel of less than about 0.75 dB/turn (Tables 1, 2), has a bend loss at 1550 nm for a 20 mm diameter mandrel of less than about 0.2 dB/turn (Tables 1, 2), and a bend loss at 1550 nm for a 30 mm diameter mandrel of less than about 0.002 dB/turn (Tables 1, 2), and wherein the single mode optical fiber has a mode field diameter of about 9.0 microns or 
Regarding claim 2, Bookbinder ‘681 teaches that the mode field diameter is about 9.1 microns or greater (Tables 1, 2).
Regarding claim 3, Bookbinder ‘681 teaches that the mode field diameter is about 9.2 microns or greater (Tables 1, 2).
Regarding claim 4, Bookbinder ‘681 teaches that the mode field diameter is less than about 9.6 microns (Tables 1, 2).
Regarding claim 5, Bookbinder ‘681 teaches that the optical fiber cable has zero dispersion wavelength between about 1300 nm and about 1324 nm (par. [0056]).
Regarding claim 6, Bookbinder ‘681 teaches that the bend loss at 1550 nm for a 15 mm diameter mandrel is less than about 0.5 dB/turn (Tables 1, 2).
Regarding claim 7, Bookbinder ‘681 teaches that the bend loss at 1550 nm for a 15 mm diameter mandrel is less than about 0.25 dB/turn (Tables 1, 2).
Regarding claim 8, Bookbinder ‘681 teaches that the bend loss at 1550 nm for a 20 mm diameter mandrel is less than about 0.15 dB/turn (Tables 1, 2).
Regarding claim 9, Bookbinder ‘681 teaches that the bend loss at 1550 nm for a 20 mm diameter mandrel is less than about 0.1 dB/turn (Tables 1, 2).
Regarding claim 10, Bookbinder ‘681 teaches that the bend loss at 1550 nm for a 30 mm diameter mandrel is less than about 0.0021 dB/turn (Tables 1, 2).
Regarding claim 13, Bookbinder ‘681 teaches that the core region has an alpha value of less than or equal to about 5 (par. [0056]).
Regarding claim 14, Bookbinder ‘681 teaches that the core region has an alpha value of greater than or equal to about 10 (par. [0056]).
Regarding claim 15, Bookbinder ‘681 teaches that the optical fiber has an attenuation at 1550 nm of about 0.19 dB/km or less (Tables 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder ‘681 in view of U.S. 2019/0243063 (hereinafter “Bookbinder ‘063”).
Bookbinder ‘681 teaches the limitations of the base claim 10. Bookbinder ‘681 does not explicitly teach that the bend loss at 1550 nm for a 30 mm diameter mandrel is less than about 0.0013 dB/turn. Bookbinder ‘063 teaches an optical fiber with bend loss at 1550 nm for a 30 mm diameter mandrel that is less than about 0.0013 dB/turn (Table 1B). It would have been obvious to one of ordinary skill in the art at the effective filing date to reduce the bend loss of Bookbinder .

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, as best exemplified by Bookbinder ‘681, teaches a single mode optical fiber (par. [0105]) comprising: a core region (112) having an outer radius r1 and a maximum relative refractive index 1max (Fig. 9); and a cladding region (120) surrounding the core, the cladding region comprising: an inner cladding region (121) having an outer radius r2 and a relative refractive index 2 (Fig. 9), a first depressed-index cladding region (122) surrounding the inner cladding region, the first depressed-index cladding region having an outer radius r3, a minimum relative refractive index 3min, and a trench volume V3 (Fig. 9), an intermediate cladding region (124a) surrounding the first depressed-index cladding region, the intermediate cladding region having an outer radius r4 and a relative refractive index 4 (Fig. 9), and a second depressed-index cladding region (124b) surrounding the intermediate cladding region, the second depressed-index cladding region having an outer radius r5, a minimum relative refractive index D5min, and a trench volume V5 (Fig. 5), wherein the single mode optical fiber has a bend loss at 1550 nm for a 15 mm diameter mandrel of less than about 0.75 dB/turn, has a bend loss at 1550 nm for a 20 mm diameter mandrel of less than about 0.2 dB/turn, and a bend loss at 1550 nm for a 30 mm diameter mandrel of less than 0.005 dB/turn (Tables 1, 2), and wherein the single mode optical fiber has a mode field diameter of about 9.0 microns or greater at 1310 nm wavelength (par. [0003]).
However, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious an outer cladding region surrounding the second depressed-index cladding region, the outer cladding region having a relative refractive index 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883